Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 3, 2017

                                     No. 04-17-00560-CR

                                     Robert Ray NOLIN,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR7704
                           Honorable Steve Hilbig, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice


      Appellant filed a motion for expedited issuance of the mandate. The motion is granted.
We order the clerk of this court to immediately issue the mandate. See Tex. R. App. P. 18.1(c).



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2017.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court